Title: To John Adams from Charles Francis Adams, 4 September 1825
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather.
					Washington September 4th. 1825.
				
				It was an unexpected pleasure which I received in your letter of the 17th. of last month, as I had not calculated upon your making such an exertion merely for me. If by writing I can do aught to amuse you a moment I shall think that I am well repaid but my vanity was not so great as to desire an answer, however gratified I may have been at receiving one.The General La Fayette is near on his last visit to us—On Friday he had an evening drawing room and next week there will be a good deal of parade upon his leaving us, Tuesday being his birth day, my father gives a great dinner, which will be a formal, disagreable, dull affair and Wednesday a grand procession in taking leave. This is not so agreable to me, who have the family antipathy to fuss. This has induced me to decline a polite invitation from the Secretary of the Navy to go down to the Brandywine which my brother has accepted. And it is the cessation of this which makes me look to the General’s departure with so much pleasure.I am very willing to follow your good advice with respect to riding on horseback. But I have a most invincible fondness for my neck as it is, and not as it might be if I tried the horses of this district—My father is anxious to obtain a well broken, easy horse for himself but it is doubtful whether such there is and as to John’s taste which has filled our stables it materially differs from mine or my father’s. If I could once obtain a sight however of a good animal nothing would gratify me more than riding in this way. At Cambridge during the Spring, I acquired a great taste for it.Commencement I presume is pretty quietly over and my Class has broken it’s connection with the old and venerable institution. I wish them well, but do not regret my absence in the least. Thetruth  and  senseof one of those scenes was always sickening to me and my ties were not strong enough to make me feel the seperation—I presume I have obtained my Degree and now Cambridge remains in my memory only as a thing that was. My new amatines in the law are just announced and obtain more of my attention than many of my College studies. In this age of utility, I have been led most namely to question what is useful in early studies and to seperate what I should study from what was not necessary. Perhaps I was wrong but this was what directed me at Cambridge and what directs me now. Judgement is not to be passed for years.The family are well, with the exception of my Mother who has been indisposed but has become better, they still talk of a visit to the North, but I can say nothing decisive on the subject. I shall keep bachelor’s hall if they do go, with becoming dignity, and if not I shall be rejoiced to have them at home—Thus you see if you gain, I lose and so I am bound to be in the contrary side as far as my influence goes. but if I had any I would willingly use it to obtain what would afford you pleasure—I remain etc /  Your dutiful & affectionate Grandson
				
					Charles—
				
				
			